 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 900 
In the House of Representatives, U. S.,

March 21, 2010
 
RESOLUTION 
Honoring the sacrifices and contributions made by members of the Armed Forces during the Cold War and encouraging the people of the United States to participate in local and national activities honoring the sacrifices and contributions of those individuals. 
 
 
Whereas the Cold War involved hundreds of military exercises and operations that occurred between September 2, 1945, and December 26, 1991; 
Whereas millions of Americans valiantly stood watch as members of the Armed Forces during the Cold War; and 
Whereas many Americans sacrificed their lives during the Cold War in the cause of defeating communism and promoting world peace and stability: Now, therefore, be it  
 
That the House of Representatives— 
(1)honors the sacrifices and contributions made by members of the Armed Forces during the Cold War; and 
(2)encourages the people of the United States to participate in local and national activities honoring the sacrifices and contributions of those individuals.  
 
Lorraine C. Miller,Clerk.
